 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY C. HERNANDEZ,                               No. 2:20-cv-2374-KJM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    GREEN, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 16, 2021, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

23   findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed April 16, 2021, are adopted in full;
 5          2. All claims in the second amended complaint, other than those identified as viable in
 6              the magistrate judge’s Screening Order, are dismissed without leave to amend; and
 7          3. This matter is referred back to the magistrate judge to initiate service of process of the
 8              viable claims against defendants Troung, Duneas, Green, Moreland, and Raya
 9              pursuant to the Court’s E-Service pilot program for civil rights cases for the Eastern
10              District of California.
11   DATED: July 1, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
